Citation Nr: 1430910	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  08-33 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to recognition of D.N. as a "helpless child" of a deceased veteran on the basis of permanent incapacity for self-support prior to attaining age 18.  


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1942 to November 1945.  He died in September 2004.  The appellant is the Veteran's surviving daughter and serves as the legal guardian for her sister, D.N.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board previously remanded the case in July 2012, March 2013 and May 2014 for additional development, and it has now ready for adjudication.  

This appeal includes documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The appellant's sister was born in February 1945 and attained the age of 18 in February 1963.  

2.  The appellant's sister did not become permanently incapable of self-support prior to attaining the age of 18.  


CONCLUSION OF LAW

The criteria are not met to establish entitlement to helpless child benefits on behalf of D.N. on the basis of permanent incapacity for self-support prior to attaining the age of 18.  38 U.S.C.A. §§ 101(4)(A), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.57, 3.356, 3.655 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2013), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits.  Implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2013).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to obtain on the claimant's behalf.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  The Board notes that a regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim.  73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later codified at 38 C.F.R. § 3.159(b)(1) (2013).  

Compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  See Pelegrini, supra.  However, the VA's notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In this case, the appellant was provided notification prior to the initial unfavorable agency decision in March 2008.  By letter dated in June 2007, the RO acknowledged the appellant's claim, notified her of the evidence needed to substantiate the claim, identified the type of evidence that would best do so, notified her of VA's duty to assist and indicated that it was developing her claim pursuant to that duty.  It also identified the evidence it had received and/or requested in support of the appellant's claim and the evidence it was responsible for securing.  The RO noted that it would make reasonable efforts to assist the appellant in obtaining all outstanding evidence provided he identified the sources thereof.  The RO also noted that, ultimately, it was the appellant's responsibility to ensure VA's receipt of all pertinent evidence.  The Board finds that the June 2007 letter satisfied VA's duty to notify the appellant.  

While notification of regulations pertinent to the establishment of an effective date and of the disability rating was not provided, the appellant has not been prejudiced as a result, as the claim is being denied.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

In the present claim, the appellant has submitted private medical reports from the nursing home where her sister resides (none dated earlier than 1990), a private physician's declaration regarding conservatorship reevaluation dated in 2006, and high school records from 1956-1961.  In addition, the claims file includes an August 2012 letter from Metropolitan State Hospital indicating that no records pertaining to D.N. were available.  Also of record are numerous lay statements as presented in support of the current claim as provided by the appellant in this case (on behalf of D.N.) and others.  

The Board remanded the matter in July 2012, March 2013 and March 2014 to obtain records that would support the claim.  As these records have been incorporated into the record, the Board is now satisfied there was substantial compliance with these Remands.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Moreover, after the required development was completed, this issue was readjudicated and the Veteran was sent a supplemental statement of the case in April 2014.  Accordingly, the Board finds that the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.
 
Furthermore, the appellant has not identified any additional, relevant evidence that has not been requested or obtained.  The appellant has been notified of the evidence and information necessary to substantiate her claim, and he has been notified of VA's efforts to assist her.  See Quartuccio, supra.  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.  

In summary, the Board is satisfied that all relevant facts have been adequately developed to the extent possible.  No further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013); 
38 C.F.R. § 3.159 (2013).  

Applicable Law

Dependency indemnity compensation (DIC) benefits may be paid to an eligible child of a veteran, 38 U.S.C.A. §§ 1310, 1318 (West 2002 & Supp. 2013).  The term "child" includes a person who is unmarried and under the age of 18, or who, before attaining the age of 18 years, became permanently incapable of self-support, or who is between the ages of 18 and 23 and pursuing a course of instruction in an approved educational institution.  38 U.S.C.A. § 101(4) (West 2002 & Supp. 2013); 38 C.F.R. § 3.57 (2013).  

In this case, the appellant maintains that her sister, D.N., who is now 69 years old, is entitled to DIC benefits is an eligible "helpless child" who became permanently incapable of self-support before turning 18 years old.  In order for her to be entitled to such benefits, it must be shown that D.N. became permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years.  Rating determinations will be made solely on the basis of whether the child is permanently incapable of self- support through his or her own efforts by reason of physical or mental defects.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  Rating criteria applicable to disabled veterans are not controlling.  The principal factors for consideration are: 

(1) The fact that a claimant is earning his or her own support is prima facie evidence that he or she is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support.  

(2) A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established.  

(3) It should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.  

(4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.  38 C.F.R. § 3.356 (2013).  

The Court of Appeals for Veteran's Claims has held that, in "helpless child" cases, the focus must be on the claimant's condition at the time of his or her 18th birthday.  See Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  In other words, for purposes of initially establishing helpless child status, the claimant's condition subsequent to his or her 18th birthday is not for consideration.  If a finding is made that a claimant was permanently incapable of self-support as of his or her 18th birthday, however, then evidence of the claimant's subsequent condition becomes relevant for the second step of the analysis, that is, whether there is improvement sufficient to render the claimant capable of self-support.  See Id. at 445.  

The Board has reviewed all the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2013).  

Factual Background

As mentioned above, D.N. was born in February 1945 and is currently 69 years old; she attained the age of 18 in 1963.  As such, in order to be recognized as a helpless child the evidence must show that the appellant became permanently incapable of self-support by reason of mental or physical defect prior to February 1963.  

Of record are numerous lay statements attesting to the fact that D.N. was disabled prior to age 18.  For example, private school records dated from 1956 through 1961 reflect that D.N. received poor grades when she attended school.  She had many absences, and a she was noted to have been diagnosed with epilepsy.  However, according records from, Metropolitan State Hospital, she was not admitted to a facility until 1967 (at age 23) and then again in 1970 (at age 26).  

Also of record is a February 2006 California Superior Court order which states that D.N. had a schizoaffective disorder and was delusional.  The appellant was appointed as the conservator due to this mental disorder.  In statements of record dated in 2008, the appellant noted that her sister, D.N., was found by the Social Security Administration (SSA) to be disabled at least 30 years earlier.  Evidence in the file (e.g., a March 2008 VA FORM 119) from March 2008 indicates that D.N. entered Colonial Gardens (nursing home) in 1988 and that they have no medical records prior to that date  Her diagnosed conditions included paranoid schizophrenia, schizoaffective disorder, seizure disorder, and developmental disability.  These diagnoses are corroborated by a previously dated private physician's 2006 declaration.  Also of record is a notice as provided by "WellCare" regarding Medicare payments for prescription drugs for D.N. in 2007.  

Analysis

In the instant case, the Board finds that the criteria necessary for D.N. to be recognized as the helpless child of the Veteran are not met.  

The appellant, on D.N.'s behalf, has asserted in various statements that D.N. was permanently incapable of self-support prior to attaining the age of 18 due to mental disorders.  However, all of the evidence from prior to D.N.'s 18th birthday are non-medical in nature.  Moreover, none of the more recent medical evidence indicates that she was incompetent prior to the day she turned 18 years old.  

To be certain, while lay statements may serve as competent evidence of symptoms, they may not make form the basis for a medical conclusion.  Here, the Board finds that the appellant and others, as lay persons, lack medical training and expertise and is not competent to provide a diagnosis or render an opinion as to the severity or impact of any psychiatric pathology.  These contentions are not statements merely about symptomatology, but rather clearly fall within the realm of matters requiring medical expertise, which they simply do not have.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Specifically, although the appellant contends that D.N. has been helpless since she was toddler, she is not competent to offer an opinion that D.N.'s claimed disabilities (none of which are corroborated by contemporaneous evidence) rendered her helpless.  Nor has the appellant actually explained how they rendered D.N. permanently incapable of self-support.  D.N. clearly had the physical capacity to go to school, although she it is equally clear that she was a poor student.  It is far from evident, however, that she had a mental incapacity.  As noted above, the only documentary evidence for that time period indicates that she had a history of epilepsy, and did not identify any mental disorder despite the fact that there are numerous school records which show her grades and absences.  It seems likely that a mental incapacity would have been identified at some point.  In short, even assuming the appellant had developmental problems at an early age, she was not described or shown to have any resulting disability which rendered her helpless before the age of 18.  

The Board acknowledges that D.N. has been treated for an acquired psychiatric disorder for many years, with various diagnoses to include paranoid schizophrenia, and schizoaffective disorder.  The evidence also shows that she was admitted to a hospital at ages 23 and 26 and entered a nursing home when she was 43.  In this case, however, there simply is no competent medical evidence which reflects that D.N. was helpless prior to her 18th birthday due to her psychiatric condition.  Even if one case assume assuming that she was hospitalized at the ages of 23 and 26 for psychiatric symptoms, this is still well after her 18th birthday, and additional medical evidence showing permanent incapacity is not of record until the passage of additional years.  Moreover, the appellant's statements alone are insufficient to conclude that the symptoms leading to her incapacity reached back to before D.N. was 18.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

For the reasons stated above, the Board finds that the criteria necessary for D.N. to be recognized as a helpless child for the purpose of VA benefits have not been met.  Therefore, the Board concludes that the preponderance of the evidence is against the claim, and it must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).



ORDER

Entitlement to recognition of D.N. as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining age 18 is denied.  




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


